Appeal by the defendant from a judgment of the Supreme Court, Queens County (Lewis, J.), rendered March 19, 2002, convicting him of criminal possession of stolen property in the fourth degree, unauthorized use of a vehicle in the third degree, and reckless endangerment in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The Supreme Court properly denied the defendant’s request to charge the jury concerning the lesser-included offense of criminal possession of stolen property in the fifth degree. The People established that the vehicle taken by the defendant, even if in very poor condition, still was valued at well over the statutory threshold of $100 (see Penal Law § 165.45; People v Orth, 201 AD2d 510, 511 [1994]; People v Lopez, 221 AD2d 243, 244 [1995]). Since there was no reasonable view of the evidence by which the jury could find that the defendant committed the lesser offense but not the greater, the Supreme Court correctly refused to charge the lesser offense of criminal possession of stolen property in the fifth degree (see People v Glover, 57 NY2d 61, 63 [1982]; People v Orth, supra). Santucci, J.P., Smith, Crane and Fisher, JJ., concur.